Citation Nr: 0113226	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  95-32 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to 
January 1947 and from September 1950 to September 1951. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board remanded the claim in November 1996 for further 
development.  In August 2000, the claim was remanded again to 
schedule the veteran for a Travel Board hearing.  The veteran 
was scheduled for a Travel Board hearing in December 2000, 
but canceled his hearing two days prior to the scheduled 
date.  Therefore, no further development with regard to a 
hearing is necessary. 

In the November 1996 remand, the Board indicated that the 
matter of whether the veteran had raised an issue of 
entitlement to service connection for a cardiovascular 
disorder as secondary to the service-connected PTSD should be 
clarified. In a July 1997 statement the veteran reported that 
he was claiming service connection for a cardiovascular 
disorder as secondary to PTSD.  This issue is referred to the 
RO for appropriate action.  Additionally, it appears that the 
veteran may have raised the issue of a total disability 
rating based on individual unemployability.  That matter 
should be clarified and appropriate action taken.


FINDINGS OF FACT

1.  VA has met its duty to assist the veteran.  All relevant 
evidence necessary for an equitable disposition of this 
appeal as to the issue of an increased rating for post-
traumatic stress disorder has been obtained, and the veteran 
was afforded examinations.

2.  Since July 12, 1994, the veteran's post-traumatic stress 
disorder has resulted in no more than definite (moderately 
large) social and industrial impairment as contemplated by 
the old rating criteria for psychiatric disorders.

3.  Since November 7, 1996, the veteran's post-traumatic 
stress disorder has resulted in no more than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of an inability to perform 
occupational tasks as contemplated by the revised rating 
criteria.  

4.  The revised criteria for evaluating post-traumatic stress 
disorder are not more favorable towards the veteran's claim.

5.  The veteran's post-traumatic stress disorder does not 
present an unusual or exceptional disability picture, and it 
is not shown to markedly interfere with employment or require 
frequent inpatient care as to render impractical the 
application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
post-traumatic stress disorder have not been met.  
38 U.S.C.A. § 1155; Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 
3.321, 4.3, 4.7, 4.19, 4.130, Diagnostic Code 9411 (2000); 
38 C.F.R. §§ 4.129, 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a September 1952 rating decision, service connection was 
granted for anxiety reaction, and a zero percent disability 
rating was assigned, effective September 22, 1951.  A 30 
percent evaluation was assigned in a February 1953 rating 
decision, effective December 23, 1952, under Diagnostic Code 
9400.  A temporary 100 percent disability rating was granted 
in a June 1980 rating decision under 38 C.F.R. § 4.29 from 
November 2, 1979, to December 31, 1979, based on 
hospitalization for the service-connected anxiety reaction.  
However, the schedular rating for the anxiety reaction 
continued to be 30 percent disabling.  

The veteran underwent a VA psychiatric examination in March 
1991.  He reported that he retired 28 months ago and that he 
was active in a veterans' organization.  The diagnostic 
impression was moderate PTSD.

In a June 1991 rating decision, the service-connected anxiety 
reaction was reclassified as PTSD, and a 30 percent 
disability rating was assigned under Diagnostic Code 9411 
(post-traumatic stress disorder).

VA outpatient treatment records from June 1991 to July 1993 
from the Phoenix, Arizona, and Long Beach, California, VA 
Medical Centers reveal that in November 1991 the Axis I 
diagnoses were PTSD and traits of a panic disorder.  The Axis 
II diagnosis was passive-aggressive traits.  A Global 
Assessment of Functioning (GAF) score of 75, representing 
both current functioning and the highest level of functioning 
for the past year, was assigned.  Those records also show 
that the veteran had complaints of insomnia in October 1992.

The veteran received treatment for psychiatric symptomatology 
at the Long Beach, California, VA Medical Center from August 
1993 to May 1994.  Those records show that in August 1993 the 
Axis I diagnoses were PTSD and traits of a panic disorder.  
The Axis II diagnosis was a personality disorder, not 
otherwise specified.  Under Axis IV, it was noted that his 
stressors were moderate and that they included business 
dealings, moving, and selling his house.  A GAF score of 78 
was assigned for both current functioning and functioning 
over the past year.  On mental status evaluation in April 
1994 the veteran was noted to be adequately groomed, pleasant 
and cooperative.  There was no evidence of suicidal or 
homicidal ideation, or of visual or auditory hallucinations.  
No alteration of the thought process was noted.  His affect 
was full, and he was oriented.  Judgment and memory were 
good, and his intellect appeared to be above average.  
Although he perseverated at times, his speech was logical and 
clear and he had insight.  The Axis I diagnoses were PTSD and 
traits of a panic disorder.  The Axis II diagnosis was 
personality disorder, not otherwise specified.  Under Axis 
IV, his stressors were described as moderate in nature and 
included business matters and acute situations.  A current 
GAF score of 70 was assigned.  The highest GAF rating for the 
past year was 78.

The veteran was hospitalized for four days in May 1994 at 
Anaheim Memorial Hospital for unstable angina secondary to 
arteriosclerotic heart disease with a probable non-Q wave 
myocardial infarction.

On July 12, 1994, the RO received the veteran's claim for an 
increased rating for PTSD.  He reported that his PTSD 
affected his ability to gain employment and that it caused 
severe impairment of social relationships.  He noted that his 
daily symptoms included feelings of panic and confusion, 
nightmares, and aggressive behavior.

VA medical records from the Long Beach, California, VA 
Medical Center show that the veteran received treatment for 
psychiatric symptomatology from July 1994 to February 1995.  
In July 1994 he reported that he had panic attacks three to 
four times a week.  He denied any depression, psychosis or 
mania.  The assessment was generalized anxiety disorder.  He 
indicated in August 1994 that he felt more isolated and had 
less energy, and also complained of forgetfulness, a lack of 
concentration and insomnia.  He was noted to be a well-
groomed, quiet, and cooperative individual.  Mental status 
evaluation revealed that he was logical and coherent.  He was 
oriented and had no suicidal or homicidal ideations, intents, 
or plans.  There was no evidence of auditory or visual 
hallucinations.  His affect was sad, and his mood was 
depressed.  There was no impairment of cognitive function.  
His insight and judgment were fair.  The assessment was 
depression.  In early October 1994, it was noted that the 
veteran had PTSD with a sleep disturbance, an acculturation 
problem, avoidant personality traits, and obsessive-
compulsive traits.  A GAF score of 52 was assigned for 
functioning for the past year by two VA licensed clinical 
social workers.  It was noted that the GAF rating represented 
moderate-to-severe impairment over the past year.  He 
reported in late October 1994 that he had not had any 
auditory or visual hallucinations or any suicidal or 
homicidal ideations.  The assessment was major depression 
with insomnia.  In February 1995, he denied any auditory or 
visual hallucinations; the assessment was stable bipolar 
affective disorder.

In a March 6, 1995, statement, T. Biegler, M.D., indicated 
that he saw the veteran on November 28, 1994.  He noted that 
at that time the veteran had episodes of lightheadedness and 
near syncope for the past two to three weeks.  He indicated 
that the episodes were accompanied by some blurring of 
vision, feelings of anxiety and depression, nausea, chest 
discomfort, and shortness of breath.  He reported that the 
veteran had been taking Ambien since mid-October 1994 and 
concluded that the veteran probably had a reaction to Ambien 
and should discuss a possible change of medication with a VA 
psychiatrist.

The veteran had a personal hearing before a RO hearing 
officer in March 1995.  He said that he had difficulty 
getting along with people, including the individuals who were 
in his group therapy program.  He reported that he had a 
girlfriend.  With regard to their activities together, he 
stated that, rather than going to the movies, they rented 
ones and watched them at home, and that they also went hiking 
and on walks.  He noted that he socialized with fellow 
veterans and that he was active in a Korean War veterans 
association.  Transcript.

As for his current symptoms, the veteran testified that they 
included anxiety, depression and insomnia.  He indicated that 
as he got older, his energy level was reduced and that he no 
longer had the strength to avoid dealing with his in-service 
traumatic experiences.  He noted that he had had suicidal 
thoughts but they were not as frequent as they used to be; he 
had never had an actual plan.  He indicated that he had 
memory lapses, such as forgetting what day it was, what he 
was supposed to do, or where certain items were.  He said 
that he had difficulty concentrating, including remembering 
how to spell words when working on articles for his veterans 
organization's newsletter.  As for employment history, he 
testified that he stopped working at Rockwell in 1982 because 
he had trouble fitting in with its corporate culture.  He 
noted that he worked as an independent contractor from 1982 
to 1988 and had stopped working as an independent contractor 
because of not feeling good and because of cutbacks in the 
aerospace industry.  Id.

The veteran submitted a statement at his hearing.  In that 
statement, he argued that he was entitled to an increased 
rating because, since his heart attack in May 1994, his 
energy level had decreased while his anxiety, depression, and 
insomnia had increased.  He reported that he was more 
disorganized and had repeated memory lapses, and was more 
introverted and isolated.  In particular, he stated that he 
did not want to answer the phone, call friends, or leave the 
house at night to social.  He noted that heavy traffic and 
crowds bothered him.  He indicated that his primary problem 
was insomnia, which he said exacerbated all of his other 
symptoms.  He described his difficulties with psychotropic 
medications.  He argued that he could not work full-time and 
that he had a severe social impairment.

The veteran was afforded a VA examination in April 1995 by a 
psychologist.  He reported that he began a partial retirement 
in 1982 and that he then worked as a consultant until he 
completely retired on January 1, 1992, at the age of 65.  He 
said that he wrote a column for a veterans organization's 
newsletter.  He indicated that he had never been married and 
had no children, but was planning to get married.  

With regard to his symptoms, he reported that he had a lower 
level of energy and more feelings of inadequacy following his 
heart attack eleven months ago.  He said that he had much 
anger over the fact that he was treated unfairly in active 
service.  Reportedly, he stated that he had difficulty 
initiating and maintaining sleep and would wake up feeling 
unrested.  He indicated that his inability to sleep left him 
anxious and depressed.  He indicated that he had a decreased 
libido since his heart attack.  He reported intrusive 
recollections of combat and nightmares and at times feeling 
so sad that he constantly cried.  He said that he had 
persistent increased arousal manifested by hypervigilance and 
a startle response to symbolic reminders, including any 
uncontrolled noise.  He reported some difficulty 
concentrating.  He noted that he was frightened by his urges, 
and that he thought he was likely to become violent when 
pushed.  He indicated that he was amazed at the coolness of 
his responses in civilian situations, especially in one case 
where his life was threatened.  He reported that he made 
little attempt to avoid thoughts or activities associated 
with the Korean War.  He noted that he only had mild guilt 
over his wartime experiences and no suicidal thoughts.

Mental status evaluation revealed a verbally expressive man 
who looked somewhat younger than his stated years.  He was 
cooperative and forthcoming.  He was well oriented to all 
spheres, and did not manifest any obvious memory disturbance.  
Despite complaints of depression, his mood appeared euthymic 
with a constricted affect.  There were no discernible 
delusions, and he denied any hallucinations, delusions, or 
homicidal or suicidal ideation.  Thought processes were 
linear and goal directed throughout the interview.  His 
judgment appeared quite sound, and his insight was very good, 
especially for a veteran in this assessment situation.  The 
examiner determined that the veteran was perfectly capable of 
managing his benefit payments in his own best interests 
without restriction.  He also underwent psychological 
testing.  

The examiner concluded that his presentation, history and 
psychological testing were all consistent with a diagnosis of 
PTSD.  The examiner indicated that the PTSD appeared to be 
mild-to-moderate in severity, allowing the veteran to work 
productively as an electrical engineer both between 
hospitalizations and during ongoing outpatient therapy.  The 
examiner noted that his symptomatology might have made it 
more difficulty for the veteran to form meaningful 
relationships with women.  The Axis I diagnosis was PTSD, 
delayed onset.  An Axis II diagnosis was deferred.  Under 
Axis IV, it was noted that he had heavy combat exposure 
forty-four years ago, endured racial discrimination, recently 
retired, and had a heart attack and subsequent angioplasty.  
A GAF score of 65 was assigned for both the current 
functioning and the best functioning over the past year.

VA treatment records from the Long Beach, California, VA 
Medical Center reflect that the veteran received treatment 
for psychiatric symptomatology from April 1995 to April 1996.  
In August 1995, he denied any auditory or visual 
hallucinations or depressive symptoms.  The assessments were 
PTSD and insomnia.  The veteran still had no depressive signs 
in October 1995 and January 1996.  In April 1996, it was 
noted that the veteran continued to do well.  The assessments 
were PTSD and insomnia.

The Board remanded the claim in November 1996 for further 
development to include a VA psychiatric examination.

The RO wrote to the veteran in January 1997 asking him to 
identify all treatment that he had received for his PTSD 
since June 1991, to include the names and addresses of all 
relevant physicians and facilities.  He indicated that P. 
Welgan, Ph.D., and C. Spencer, M.D, treated him and he 
provided authorizations for release of information.  

The veteran was afforded another VA examination in July 1997 
by a psychologist.  He reported that his psychotropic 
medications were not helping him sleep.  The examiner noted 
that a review of the veteran's medical records dating back to 
the early 1950s revealed little in the way of remarkable 
increases in his noted anxiety, depression and overall PTSD 
symptomatology.  The examiner indicated that private and VA 
treatment produced little overall success.  The veteran 
complained of nightmares, flashbacks and other PTSD-related 
symptomatology, and indicated that his continued complaints 
were due to the lack of effectiveness of his medication.  
However, the examiner reported that VA medical records 
reflected that the veteran had been doing well on his 
psychotropic regimen.  The veteran stated that there were no 
remissions in his PTSD symptoms since his last examination in 
1995.  The examiner noted that, while it appeared that there 
were no remissions, there were also no apparent increases in 
his symptoms, even though he had an ongoing history of sleep 
disturbance and PTSD symptoms.

The veteran reported that he had retired from a career as an 
electrical engineer in 1992 at the age of 65.  The examiner 
noted that although the veteran had received psychological 
treatment while employed as an electrical engineer, his 
psychiatric disorder never prevented him from working 
successfully and effectively.  
The veteran said that he invested in real estate trust deeds 
from 1992 to May 1994, when he had his heart attack.  It was 
noted that he had bought some deeds from unscrupulous people, 
one of whom was a felon who went to jail and whose fellow 
motorcycle gang members had harassed the veteran.  Thus, 1994 
was reported to have been particularly nightmarish for the 
veteran because he was trying to fix up and sell some 
property in a depressed real estate market and was dealing 
with severe harassment from the motor cycle gang.  He 
indicated that he had set up perimeter lighting to ward off 
intruders, using knowledge from the Korean War, and that his 
efforts were considered so effective that the local police 
had asked him to speak to a neighborhood crime watch group.  
As for social impairment, the examiner indicated that there 
appeared to be little to suggest a decompensation since the 
last VA examination, and that, despite PTSD symptomatology 
including some social isolation, the veteran had attended 
singles' social functions and married in September 1996.  The 
veteran said that he socialized with his spouse's friends 
because his friends had either died or moved away.  It was 
noted that the veteran had been planning to move to a 
community where recreational activities such as fishing, 
hunting and target practice would be available to him as they 
were no longer available where he was residing.  

At the July 1997 examination, the veteran reported the 
following subjective symptoms: anxiety, insomnia, nightmares, 
flashbacks, confusion, panic, aggressive behavior, suicidal 
thoughts, memory problems, impaired interpersonal 
relationships and industrial impairment.  He also reported 
that, since his heart attack in May 1994, he had become more 
isolated, disorganized, angry, and lethargic, and that he had 
less energy and suffered from memory lapses.  
 
On mental status evaluation, the veteran was noted to be neat 
and clean in appearance and to look significantly younger 
than his age.  He had a relaxed and straightforward manner 
during the interview.  His mood was generally euthymic with 
only occasional, brief, tearful episodes when he recounted 
some of his experiences in Korea.  He made it clear that an 
enduring part of his anger and alienation was due to his 
treatment in the military, including betrayal by senior 
officers.  The examiner noted that there was some degree of 
suicidal ideation, but no plan, intent, or history of 
suicidal or homicidal attempts.  Although the veteran 
reported that he had problems with aggressive behavior, he 
indicated that he had recently dealt with aggressive 
panhandlers in an effective and peaceful manner.  He related 
all of his stories in a logical manner, recalling places and 
dates quite effectively, and he reflected no signs of 
impoverished cognition, memory impairment or an underlying 
psychotic process.  

The examiner indicated that, as for PTSD, the veteran 
continued to suffer from nightmares, occasional flashbacks, 
anxiety, depression and insomnia, but that the severity of 
those symptoms had not increased in recent years.  The 
examiner reported that there was no history of inpatient 
psychiatric treatment for a number of years, and that there 
was no current need for inpatient psychiatric treatment.  
Although he complained of social isolation, he admitted that 
he actively socialized with his spouse's friends and that 
they went movies an average of twice a month.  He noted that 
a major part of his in-town social events was attending 
funerals.  The examiner indicated that, while he was 
disheartened by those events, such feelings were more based 
on the reality of his age than on any residuals of his 
lifelong problems with PTSD.  

The examiner reported that the overriding symptomatology was 
anxiety, which the veteran experienced directly and somatized 
into a variety of physical concerns and conditions.  The 
examiner noted that his current major concern was sleep 
disturbance, which ideally would be corrected by an 
adjustment of his medication.  The examiner indicated that 
there were currently no other significant signs of major 
psychopathology.  The veteran underwent psychological 
testing, which revealed a profile that was consistent with an 
individual who depressed and anxious with a good deal of 
bodily preoccupation and complaints.  The examiner determined 
that he was capable of managing his own benefit payments in 
his own best interests.  

The examiner concluded that the results of a chart review, 
interview and psychological tests did not reveal any 
significant changes in the veteran's overall mental status 
since his last VA examination, other than increased problems 
with sleep.  Specifically, the examiner noted that, while the 
veteran continued to suffer from PTSD, the extent and 
severity of the condition appeared to be relatively stable.  
The examiner indicated that his only current major concern 
was the effectiveness of his medication in allowing him to 
sleep in a normal manner.  The examiner reported that he had 
discontinued one of these medications without medical advice 
and that he was seeking the advice of a private doctor as to 
the best psychotropic regimen.  The examiner noted that, 
although a VA doctor reported that he had been doing well on 
his ongoing prescribed medication, his last visit to that VA 
doctor was over a year ago.

The examiner also determined that a review of the veteran's 
current social and vocational status did not reveal any 
significant psychopathology, noting that the veteran had a 
more stable lifestyle since his last VA examination because 
he had married.  Although the veteran reported some marital 
conflict, he seemed to be more concerned about his somatic 
and psychological processes than any marital problems, and he 
had an ongoing social life with his spouse.  As for 
vocational status, the examiner noted that the veteran had 
been fully retired for the past year and did not report any 
significant impairment in the industrial area.  The examiner 
noted that the veteran had no occupational stresses and that 
his current major responsibilities were keeping his financial 
affairs in order, writing articles for a veterans 
organization's newsletter and performing household chores.  
The examiner concluded that the veteran's occupational and 
social impairment was manifested by no more than an 
occasional decrease in work efficiency and intermittent 
periods of an inability to perform occupational tasks.  His 
symptoms were noted to include depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment and 
mild memory loss, although he was still able to generally 
function satisfactorily, with routine behavior, self-care and 
conversation all being normal.  The examiner also noted that 
he was capable of making effective future plans. 

The Axis I diagnoses were (1) PTSD, chronic, delayed onset; 
and (2) dysthymia secondary to PTSD.  An Axis II diagnosis 
was deferred.  Under Axis IV, it was noted that his stressors 
were moderate.  His stressors included PTSD symptoms, 
retirement, few recreational activities being available, old 
friends dying due to old age, and ongoing somatic concerns 
with a history of a heart attack.  A GAF score of 65 was 
assigned, both for current functioning and for functioning 
over the past year.

In November 1997, the RO wrote to Dr. Spencer and Dr. Welgan 
asking them for their medical records.  Dr. Welgan never 
responded to the request for medical records.  

In a December 1997 statement, Dr. Spencer, a diplomate of the 
American Board of Psychiatry and Neurology, indicated that he 
initially saw the veteran on July 21, 1997.  Dr. Spencer 
noted that the veteran complained of increased insomnia, 
anxiety and depression, and reported having had these 
symptoms since the end of the Korean War.  Dr. Spencer 
concluded that the veteran had had a marked increase of these 
symptoms, particularly traumatic nightmares, and had used a 
number of medications prescribed by VA, which were withdrawn 
because of habituation.  Dr. Spencer reported that the 
veteran had psychotherapy periodically and had attempted to 
work through some of his denial and anger, with significant 
improvement.  Dr. Spencer's diagnosis was severe PTSD.  

The veteran underwent a VA fee-basis psychiatric examination 
in July 1999.  He said that he last worked as an electrical 
engineer in 1992 and that he had not returned to work because 
of elective retirement.  He reported that mentally he was 
about the same as he was a year ago.  His current complaints 
included depression, quite a bit of the time; anxiety, most 
of the time; insomnia, most nights with no bad dreams related 
to combat experience; and impaired memory and concentration, 
some of the time.  As for his depression, he indicated that 
he had crying spells for about fifteen days per month.  He 
said that he had rare suicidal ideas with the most recent one 
being a week ago, but stated that he did not have any 
feelings of life not being worth living.  He did not report 
any currently active PTSD symptoms.  He noted that he had 
four sisters and three brothers and that he was widowed, 
having been married from 1996 to 1998.  He lived alone.  He 
said that he occasionally attended church, but did not go to 
any social clubs.  He got along adequately with family and 
friends, but only had limited contact with them.  He reported 
handling that his own activities of daily living, including 
housework, shopping, cooking, and managing his money.  

The veteran was noted to be neatly dressed and appropriately 
groomed.  He appeared at least ten years younger than his 
stated age and was physically active.  He interacted with the 
examiner and was polite, reliable and cooperative.  His mood 
was neutral, and there was no objective evidence of 
depression or anxiety.  He had good spontaneity and eye 
contact.  He exhibited occasional smiling but no laughing, 
weeping, or agitation.  His thought content was slightly 
depressive, which was consistent with mood and circumstance.  
There was no thought disorder.  He was well focused in the 
interview, and had a good recall of historical details.  He 
denied any psychotic symptoms or thoughts of hurting himself 
or others.  He was correctly oriented and, based on 
education, occupation, vocabulary, fund of knowledge, and 
mental acuity, his intelligence was estimated to be in the 
bright normal range.  His judgment and insight were intact, 
and there was no evidence of impaired reality testing.

The Axis I diagnoses were PTSD and depressive disorder, not 
otherwise specified.  There were no Axis II diagnoses.  Under 
Axis IV, it was noted that the veteran had remote combat 
exposure along with current physical problems and that his 
spouse died about a year ago.  The current GAF rating for 
PTSD was 80, which was indicated to represent transient 
mental symptoms and impairment.  The current GAF rating for 
the depressive disorder was 70, which was indicated to 
represent mild mental symptoms and impairment.  The examiner 
noted that, while the veteran did not presently complain of 
PTSD symptoms, it did not mean the condition was resolved, 
but that it suggested that the condition was presently 
quiescent or dormant.  The examiner indicated that there was 
no reason to change the diagnosis at this time.  The examiner 
reported that the depressive symptoms were not related to 
service because they were of a nonspecific nature.  As for 
whether the veteran could work, the examiner stated that the 
veteran was not currently working because of elective 
retirement and that his present mental condition would be 
compatible with resuming his usual and customary occupation 
as an electrical engineer, if he chose to do so and were 
physically capable.  

With regard to PTSD, the examiner indicated that the veteran 
did not report any specific PTSD symptoms such as jumpiness, 
being easily startled, flashbacks, or recurrent or intrusive 
thoughts, and that he denied any combat-related dreams.  The 
examiner determined that the current symptoms of depressive 
episodes, anxiety, insomnia, and impaired memory and 
concentration were manifestations of depression, which was 
not a part of the PTSD.  The examiner explained that the GAF 
rating of 80 for PTSD represented transient symptoms and no-
more-than-slight impairment in social functioning.  The 
examiner noted that the veteran claimed to get along 
adequately with his family and friends, having limited 
contact with them.  It was noted that the veteran was not 
interested or involved in a wide range of activities and was 
generally not satisfied with his life.  The examiner 
concluded that the psychiatric impairment due solely to PTSD 
caused slight occupational and social impairment and that it 
resulted in only an occasional decrease in work efficiency 
and intermittent periods of an inability to perform 
occupational tasks.  

With regard to the depression, the examiner noted that the 
veteran reported having depression quite often with crying 
spells, which was considered mild-to-moderate in severity, 
and that his thought content was slightly depressed.  The 
examiner indicated that the veteran said that he had anxiety 
most of the time, which was considered mild-to-moderate in 
severity, but that the mental status evaluation revealed no 
objective evidence of anxiety.  The examiner noted that the 
veteran's insomnia, which he had most nights, was mild-to-
moderate in severity.  The examiner indicated that sometimes 
the veteran had impaired memory and concentration, considered 
mild-to-moderate, but that he had good recall and 
concentration during the mental status evaluation.  The 
examiner explained that the GAF score of 70 for depression 
reflected that there were some mild symptoms of depression, 
insomnia, anxiety, and impaired memory and concentration, 
although the veteran was generally functioning well and had 
only mild mental symptoms.  

The RO issued a supplemental statement of the case in 
September 1999, in which it was noted that Dr. Welgan had not 
responded to the request for medical records.

The Board remanded the case in August 2000 to schedule a 
Travel Board hearing.  As noted above, the veteran canceled 
his scheduled hearing.

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2000).

The Board notes that, effective November 7, 1996, the VA's 
Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 
4, was amended with regard to rating psychiatric disorders.  
See 61 Fed. Reg. 52,695-702  (1996) (codified at 38 C.F.R. § 
4.130).  

Under the pre-November 7, 1996 rating criteria, a 30 percent 
evaluation is warranted where there is definite impairment in 
the ability to establish or maintain effective and 
relationships with people and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent disability rating is 
warranted when the ability to establish or maintain effective 
and wholesome relationships with people is considerably 
impaired and by reason of the psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  A 
70 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to maintain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

A 100 percent disability rating is warranted for one of the 
following conditions: the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities 
resulting in profound retreat from mature behavior; or the 
veteran is demonstrably unable to obtain or retain 
employment.  These rating criteria set forth three 
independent bases for granting a l00 percent evaluation, 
pursuant to Diagnostic Code 9411.  See Johnson v. Brown, 7 
Vet. App. 95 (1994). 

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court"), stated that the term "definite" 
in 38 C.F.R. § 4.132 was "qualitative," whereas the other 
terms were "quantitative" in character, and invited the Board 
to construe the term "definite" in a manner that would 
quantify the degree of impairment.  The VA General Counsel 
concluded that the term "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOGCPREC 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 7104(c) 
(West 1991).  

Under the old criteria, social inadaptability is to be 
evaluated only as it affects industrial adaptability.  
38 C.F.R. § 4.129 (1996).  Also, classification of the 
disease as "mild," "moderate," or "severe" is not 
determinative of the degree of disability.  Instead, reports, 
analysis of the symptomatology and full consideration of the 
whole history will be determinative.  38 C.F.R. § 4.130 
(1996).

Effective November 7, 1996, a 30 percent evaluation for PTSD 
requires occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of an 
inability to perform occupational tasks.  However, a person 
with a 30 percent disability rating can generally function 
satisfactorily with routine behavior, self-care, and 
conversations all being normal.  Symptoms include the 
following: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, and 
recent events).  38 C.F.R. § 4.130 (2000).

A 50 percent disability rating requires occupational and 
social impairment with reduced reliability and productivity.  
Symptoms include the following: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material and 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking or mood.  
Symptoms include the following: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

Age cannot be considered as a factor in evaluating a service-
connected disability.  Unemployability associated with 
advancing age or intercurrent disability cannot be used as a 
basis for a total disability rating.  38 C.F.R. § 4.19 
(2000).

The Court has held that a hearing officer has a regulatory 
duty, pursuant to 38 C.F.R. § 3.103(c)(2), to suggest the 
submission of evidence that the claimant may have overlooked 
and which would be of advantage to the claimant's position.  
Costantino v. West, 12 Vet. App. 517 (1999).  

Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 
114 Stat. 2096, 2099 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  In this case, even though the RO did 
not have the benefit of the explicit provisions of the VCAA, 
VA's duties have been fulfilled.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  The veteran was notified in the 
February 1995 statement of the case and the September 1999 
supplement statement of the case of the old and revised 
criteria, respectively, for a higher rating under Diagnostic 
Code 9411.  Moreover, in a January 1997 letter and the August 
2000 remand, the veteran was informed that he could submit 
additional evidence on the issue on appeal.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  The Board concludes that 
the discussions in the November 1994 rating decision, the 
statement of the case and the two supplemental statements of 
the case informed him of the information and evidence needed 
to substantiate this claim and complied with VA's 
notification requirements, including the hearing officer's 
duty under 38 C.F.R. § 3.103(c)(2). See Costantino, 12 Vet. 
App. at 520.

Second, VA has a duty to assist the veteran in obtaining 
evidence to substantiate the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  This case was remanded in November 1996 
and August 2000 for additional development, and the RO 
complied with all instructions.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  The RO obtained the relevant VA treatment 
records and made reasonable efforts to obtain the private 
treatment records that the veteran authorized VA to obtain.  
The RO informed the veteran in the September 1999 
supplemental statement of the case of the efforts made to 
obtain such records.  The veteran was also afforded three VA 
examinations.  

Thus, VA's duty to notify and assist the veteran has been 
satisfied and there is sufficient evidence of record to 
decide the claim.  Accordingly, there is no need for the case 
to be remanded for the RO to consider it under the provisions 
of the new legislation.

As noted above, effective November 7, 1996, during the 
pendency of this appeal, the Schedule, 38 C.F.R. Part 4, was 
amended with regard to rating psychiatric disorders.  See 61 
Fed. Reg. 52,695-702  (1996) (codified at 38 C.F.R. § 4.130).  
Because the veteran's claim was filed before the regulatory 
change occurred, the veteran he is entitled to application of 
the version most favorable to him.  However, the effective 
date of November 7, 1996, for the revised criteria prevents 
the application of those criteria prior to November 7, 1996.  
Thus, prior to November 7, 1996, only the old criteria will 
apply, but from November 7, 1996, to the present the veteran 
is entitled to the application of the criteria most favorable 
to him.  See DeSousa v. Gober, 10 Vet. App. 461 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).  As 
mentioned above, the RO provided notice to the veteran of, 
and also applied, the revised regulations in the September 
1999 supplemental statement of the case and considered his 
claim under both the old and the new criteria.  Thus, the 
Board finds that it may proceed with a decision on the 
merits, with consideration of the original and revised 
regulations, and without prejudice to the veteran.  See 
Bernard v Brown, 4 Vet. App. 384, 393-94 (1993).  The Board 
must also determine whether the old or new rating criteria 
are more favorable to the veteran.  VAOPGCPRC 3-2000 (April 
10, 2000).  

The Court has noted that a GAF rating of 55 to 60 indicates 
moderate difficulty in social, occupational, or school 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  A GAF score of 50 is defined as serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or as any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep job).  See Richard v. Brown, 9 Vet. App. 266, 267 
(1996).

The first question is whether a higher rating is warranted 
under the old criteria for evaluating PTSD, i.e., whether the 
veteran's social and industrial impairment due to PTSD is 
more than definite or "moderately large."  In essence, the 
veteran's argument for a higher rating is that his 
symptomatology, primarily insomnia, has resulted in social 
isolation and an inability to work full-time.  As for social 
inadaptability, during the pendency of this appeal the 
veteran dated and married a woman, who died in 1998.  He and 
his wife actively socialized with her friends when she was 
alive.  The veteran is retired and is now 74 years old.  He 
worked as an electrical engineer until the late 1980s or 
early 1990s, both as an employee of a corporation and as an 
independent contractor.  He also invested in real estate 
trust deeds from 1992 until he had a heart attack in May 
1994.  The veteran has argued that he quit working as an 
independent contractor because he did not feel well and 
because there were cutbacks in the aerospace industry; 
however, neither his age nor his history of a heart attack 
can be considered in determining whether his PTSD, alone, 
results in more than definite or "moderately large" social 
and industrial impairment.  See 38 C.F.R. § 4.19 (2000).

Prior to July 12, 1994, the date of receipt of the claim for 
an increased rating, the veteran underwent a mental status 
evaluation in April 1994.  GAF scores of 70 and 78 for 
current and highest level of functioning for the past year, 
respectively, were assigned.  However, in early October 1994, 
a GAF score of 52 was assigned for functioning over the past 
year by two VA social workers.  That GAF score was the lowest 
assigned during the pendency of this appeal and was the only 
GAF score of record lower than 55.  The relevant VA 
outpatient treatment record reflects that the basis of that 
GAF score was that there had been moderate-to-severe 
impairment over the past year; however, there is no evidence 
that the veteran underwent a complete mental status 
evaluation or psychological testing at the time that the GAF 
rating of 52 was assigned.  Additionally, there is evidence 
that in 1994 the veteran was experiencing significant stress 
from real estate dealings, including a declining real estate 
market and harassment by a gang.  For the above reasons the 
GAF of 52 was is of limited probative value.

Only a few months later, in April 1995, the veteran underwent 
a complete VA psychological examination, which included a 
mental status evaluation and psychological testing.  The 
April 1995 VA examiner indicated that, based on the veteran's 
work history, PTSD appeared to be only mild-to-moderate in 
severity.  A GAF score of 65 was assigned for both current 
functioning and the best functioning over the past year.  
While the April 1995 VA examiner noted that the veteran's 
symptomatology might have made it more difficult for him to 
form meaningful relationships with women, he was dating his 
future spouse at the time of that examination.  

By the time the veteran underwent another VA psychological 
examination in June 1997, he had married and was socializing 
with his spouse and her friends.  The examiner noted that, 
since the 1950s, there had been little in the way of 
remarkable increases in psychiatric symptomatology, and that, 
except for increased problems with sleep, there had been no 
significant changes in the veteran's overall mental status 
since the April 1995 VA examination.  The examiner determined 
that the veteran did not have any significant psychopathology 
with regard to his social and vocational status.  The 
examiner noted that the veteran was retired and that he had 
not reported any significant industrial impairment or 
occupational stress.  The examiner concluded that any 
occupational impairment would be manifested by no more than 
an occasional decrease in work efficiency and intermittent 
periods of an inability to perform occupational tasks.  PTSD 
and dysthymia secondary to PTSD were diagnosed, and a GAF 
rating of 65 was assigned for both current functioning and 
functioning over the past year.  This GAF score was based on 
impairment of functioning due to both PTSD and dysthymia.

Although in a December 1997 statement Dr. Spencer described 
the veteran's PTSD as severe, he did not provide any 
treatment records to support his conclusion or assign a GAF 
rating.  Therefore, his statement is of limited probative 
value.  

When the veteran underwent a VA psychiatric examination in 
July 1999, the examiner noted that he did not report any 
current symptoms of PTSD; thus, PTSD was deemed to be 
presently quiescent or dormant.  The examiner also noted that 
the veteran's mental condition, which included PTSD and a 
depressive disorder, did not preclude him from resuming his 
career as electrical engineer, and that PTSD caused slight 
occupational impairment resulting in only an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  As for social 
impairment, the veteran reported to the examiner that he 
occasionally attended church and got along adequately with 
his family and friends, having limited contact with them.  
The examiner determined that the veteran had no-more-than-
slight impairment in social functioning due to PTSD, and 
assigned GAF scores of 80 and 70 for PTSD and depressive 
disorder, respectively.  

In determining social and industrial impairment, the Board 
gives more weight to the three VA examination reports than to 
the October 1994 evaluation by the VA social workers and the 
December 1997 statement of Dr. Spencer because the VA 
examinations were based on extensive reporting of history of 
symptomatology and thorough mental status evaluations.  
Additionally, as noted, during 1994 the veteran had been 
exposed to significant situational stress related to his real 
estate dealings.  The VA examination reports contain GAF 
scores higher than 60.  As noted above, a GAF of 55 to 60 
indicates moderate difficulty in social, occupational, or 
school functioning.  See Carpenter, 8 Vet. App. at 242.  In 
light of the above, there is no persuasive evidence that, 
since July 12, 1994, the veteran's PTSD has resulted in more 
than definite (moderately large) social and industrial 
impairment despite the veteran's assertions that he is very 
socially isolated and cannot work full-time.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  His argument that he 
became more socially isolated after his heart attack in May 
1994 may be true and he may have become more socially 
isolated since his wife's death in 1998.  However, social 
isolation due to impaired physical health, or retirement, or 
a diminishing network of social contacts due to death or 
other independent factors is not of the type to be considered 
in rating PTSD.  The evidence shows that any social isolation 
due to PTSD is encompassed by the current 30 percent rating.  
With regard to the fact that the veteran does not currently 
work, his age and physical disabilities cannot be considered 
in determining industrial impairment due to PTSD.  See 
38 C.F.R. § 4.19 (2000).  While the veteran testified that he 
quit working as an independent contractor because he was not 
feeling well, he has not presented any medical evidence that 
he retired from that career because of his PTSD.  Thus, the 
evidence does not show that the veteran is unemployed and/or 
unemployable due to PTSD.   

There is some conflicting evidence as to whether the 
veteran's depressive disorder is related to PTSD/service, 
with the July 1999 VA fee-basis examiner indicating that it 
is not related to active service and the July 1997 VA 
examiner noting that dysthymia is secondary to PTSD.  The 
issue of entitlement to service connection for a depressive 
disorder has never been adjudicated.  However, even assuming 
that the current depressive disorder is part of the service-
connected disability, the competent and probative evidence 
still does not show the veteran has more than definite 
(moderately large) social and industrial impairment from any 
service-related psychiatric disorders.  In that regard, the 
June 1997 VA examiner assigned a GAF of 65 for overall 
impairment of functioning and the July 1999 VA examiner 
assigned GAF scores, of 80 and 70 for PTSD and the depressive 
disorder, respectively.  These GAF scores show that the 
veteran's overall social and industrial impairment from PTSD 
and any other service-related psychiatric disorder, such as a 
depressive disorder, is not more than definite or 
"moderately large."  See Carpenter, 8 Vet. App. at 242.

In short, the preponderance of the competent and probative 
evidence shows no more than definite (moderately large) 
social and industrial impairment due to PTSD and is against a 
disability rating greater than 30 percent under the old 
criteria.  See 38 U.S.C.A. § 1155; Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 4.3, 4.7, 4.19, 4.129, 4.132, Diagnostic Code 
9411 (1996).

The next question is whether, as of November 7, 1996, a 
higher rating is warranted under the revised criteria for 
evaluating psychiatric disorders. 

In regard to the revised criteria for a 50 percent disability 
rating, the VA and private medical records do not reflect any 
evidence of circumstantial, circumlocutory or stereotyped 
speech.  The veteran also is not shown to have flattened 
affect.  Although at the time of the April 1995 VA 
examination the veteran's affect was described as 
"constricted," on the July 1997 examination he was noted to 
be occasionally tearful when recounting some of his 
experiences in Korea, and at the time of the July 1999 
examination, he appeared spontaneous and exhibited an 
occasional smile.  Neither this nor the other evidence shows 
that his psychiatric disorder is manifested by flattened 
affect.  

In regard to panic attacks, VA medical records dated in 1993 
and 1994 reflect that the veteran had some traits of a panic 
disorder, and in his July 12, 1994, claim he indicated that 
he had panic attacks three to four times a week.  However, he 
did not specifically complain of panic attacks at the time of 
the April 1995 VA examination, and although the July 1997 VA 
examiner noted that the veteran's PTSD symptoms included 
panic attacks, the examiner did not indicate that they 
occurred more than once a week.  The veteran also did not 
complain of panic attacks during the July 1999 VA fee-basis 
examination.  Thus, it does not appear that the veteran is 
currently experiencing panic attacks on a more-than-once-a-
week basis.  In any event, the revised rating criteria 
include multiple symptoms for each percentage rating and it 
is the overall psychiatric picture, rather than one 
particular symptom, that is of prime importance in rating the 
disability.   

The evidence does not show that the veteran is unable to 
understand complex commends despite his report of difficulty 
concentrating and trouble remembering how to spell words when 
preparing his articles for a veterans' newsletter.  The 
mental status evaluation in August 1994 revealed no 
impairment of cognitive functioning and there were no signs 
of impoverished cognition at the time of the July 1997 VA 
examination.  In addition, the July 1999 VA examiner 
described the veteran's intelligence level as being in the 
bright normal range.  That examiner noted that while the 
veteran had mild-to-moderate impairment in concentration - 
which was attributed to a depressive disorder - he had good 
concentration during the examination.  Thus, there is no 
competent evidence of difficulty in understanding complex 
commands.  Additionally, VA and private medical records do 
not show impaired judgment or abstract thinking.  

As for impairment of short- and long-term memory, the veteran 
testified that he has had memory lapses, such as forgetting 
what day it was, what he was supposed to do, and the location 
of certain items.  He has also reported some forgetfulness as 
to spelling.  However, VA medical records reflect that his 
memory was described as good in April 1994 and that the April 
1995 VA examiner noted that there were no obvious memory 
disturbances.  The July 1997 VA examiner indicated that the 
veteran only had a mild memory loss and that the mental 
status evaluation revealed no signs of memory impairment.  
The July 1999 VA examiner also noted that although the 
veteran had a mild-to-moderate memory impairment - which was 
attributed to a depressive disorder - he had good recall 
during the examination.  It appears, therefore, that at least 
to some extent, the clinical references to memory loss are 
based on information given by the veteran rather than 
objective evidence. Thus, even assuming that any memory loss 
is related to PTSD or any related psychiatric disorder, there 
is still no evidence that the veteran has an impairment of 
short- and long-term memory manifested by factors such as 
retention of only highly learned material and forgetting to 
complete tasks.  Accordingly, any memory loss is not of the 
type contemplated for a 50 percent disability rating.

To the extent that the veteran may experience some 
disturbance of motivation or mood, it is noted that on the 
July 1999 examination his mood was euthymic, with no 
objective evidence of depression or anxiety.  On the earlier 
examination in July 1997, his mood was also described as 
euthymic except for an occasional tearful episode when 
discussing his experiences in Korea.  The evidence also does 
not show significant disturbance of motivation.  The veteran 
handles his own activities of daily living, such as cleaning, 
shopping and cooking, attends church occasionally, and as of 
mid-1997 was writing articles for a veterans' publication.  
During the early 1990s, he had engaged in real estate related 
business but encountered business difficulties that appear 
unrelated to his psychiatric disability.  Thus, any 
termination of those business activities is not shown to have 
resulted from psychiatric related disturbance of motivation.  

Furthermore, the two most recent VA examination reports 
reflect that the veteran has occupational and social 
impairment manifested by no more than an occasional decrease 
in work efficiency and intermittent periods of an inability 
to perform occupational tasks.  Accordingly, any difficulty 
in establishing and maintaining effective work and social 
relationships is not of type contemplated for a 50 percent 
disability rating.  

Although some suicidal ideation has been noted, which 
satisfies one of the criteria for a 70 percent rating, the 
other criteria for 70 percent rating clearly are not met.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).  As 
previously explained, the percentage ratings must take into 
account the entire picture of symptoms.  In this case, the 
symptoms do not meet or more nearly approximate the criteria 
for a rating in excess of 30 percent.  See 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2000); Since the veteran is not 
entitled to a rating in excess of 30 percent under the new 
criteria, the amended criteria are not more favorable in this 
case.  See VAOPGCPRC 3-2000 (April 10, 2000).

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).   
Nevertheless, the Board finds no basis upon which to assign a 
higher disability evaluation or, for that matter, a separate 
disability rating.  As noted above, even if the veteran's 
current depressive disorder were part of his service-
connected psychiatric disorder, a higher rating would not be 
warranted.  A separate rating would also not be warranted 
because evaluating the same disability under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2000).
 
Extraschedular Consideration

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  Under the provisions of 38 C.F.R. § 
3.321(b), an extraschedular rating may be assigned if there 
is such an unusual disability picture as to render 
impractical the application of the regular schedular criteria 
with such related factors as marked interference with 
employment or frequent periods of hospitalization.  Neither 
of the above has been shown in this case.  The veteran's PTSD 
clearly has not required frequent periods of hospitalization, 
and the evidence shows that he electively retired several 
years ago.  


ORDER

An evaluation in excess of 30 percent for post-traumatic 
stress disorder is denied.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 

